Citation Nr: 1626375	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  15-03 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 1960 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective December 22, 2010.  Two months later the Veteran submitted a "claim" for an increased rating.  The RO denied a rating higher than 0 percent for bilateral hearing loss in an October 2014 rating decision.  The Veteran filed a notice of disagreement with the October 2014 rating decision.  As this was filed within one year of the original rating decision that granted service connection in February 2014, however, the Board will construe this as a notice of disagreement with the original decision.

The Board remanded the case for additional development in September 2015.  The case is now returned for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The objective findings correspond to no more than a 0 percent rating for bilateral hearing loss.

2.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the hearing loss, contemplated by the current rating.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in January 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete the original service connection claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.  The appeal for a higher rating for bilateral hearing loss is a downstream issue in that it arose following the initial grant of service connection and additional notice is not required.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records. 

The Veteran underwent VA examinations in April 2011, February 2014, August 2014, and December 2015.  The April 2011, August 2014, and December 2015 examinations include objective findings necessary for rating purposes and collectively discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed. 

The Veteran's representative noted in a June 2016 appellant's brief that the Veteran maintains that his hearing test does not adequately portray the severity of his condition due to its having been conducted in the sterile quiet of an audiology booth, and does not reflect the severity of his condition in normal, daily life.  To the extent to which the Veteran argues that the examinations are not adequate as they are done in a "sterile" environment, the Board notes that the applicable regulations set forth the type and manner of testing required and specifically indicate speech discrimination tests be conducted in a controlled setting (not under "real world" conditions), and the rating of hearing loss disability involves the mechanical application of the rating schedule.  The Veteran has not argued that the examinations were otherwise inadequate.  The testing method is appropriate.  See Martinak, supra.

As noted in the introduction, the increased evaluation issue for hearing loss has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

Based on the below analysis, the Veteran's hearing loss would not warrant a rating higher than 0 percent.  

By way of history, a December 2010 VA audiology consult shows the Veteran reported a decrease in hearing bilaterally.  He noticed most difficulty in the presence of background noise and when talking in a group of people.  The audiology evaluation showed hearing within normal limits from 250 Hz through 2000 Hz sloping to severe sensorineural hearing loss at 8000 Hz in the both ears.  A Speech-in-Noise test revealed difficulty hearing speech in the presence of noise.

The Veteran underwent a VA audiology examination April 2011.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
40
70
34
LEFT
10
25
65
75
44

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.

Considering the results of the April 2011 examination under Table VI, the Veteran had level I hearing on both sides.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral I is assigned for both ears, which corresponds to a 0 percent evaluation. 

A July 2011 medical statement from a private audiologist notes that the Veteran reported difficulty hearing in most listening situations, especially when there was background noise present.  He noted that he had to adjust the television volume to louder than normal levels and would still have difficulty distinguishing words.  He also described having difficulty understanding voices over the telephone.  Audiometric evaluation including puretone testing indicated a mild sloping to severe sensorineural hearing loss, bilaterally, slightly worse in the left ear.  Speech reception thresholds were in good agreement with puretone findings.  The audiologist also noted that the results were in good agreement the results obtained on VA examination in December 2010.

As it is unclear whether the Maryland CNC was utilized by the private audiologist, the private audiogram is not sufficient for rating purposes.  See 38 C.F.R. § 4.85 (an examination for hearing impairment must include a controlled speech discrimination test).  It is worth noting, however, that the private audiologist found the test results consistent with the VA audiologist consult in December 2010.

The Veteran underwent a VA audiology examination February 2014; but it was deemed to be inadequate for rating purposes.  Of note, there were no speech audiometry findings provided.  Id. 

The Veteran underwent another VA audiology examination August 2014.  The Veteran reported that the effects of his hearing loss on ordinary conditions of life were that he constantly had to ask people to repeat themselves when his hearing aids were not in use.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
30
55
65
41
LEFT
15
30
60
65
43

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 96 percent in the left ear.

Considering the results of the August 2014 examination under Table VI, the Veteran had level II hearing on the right side, and level 1 hearing on the left side.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral II is assigned for the right ear and a Roman numeral I is assigned for the left ear, which corresponds to a 0 percent evaluation.

The Veteran underwent the most recent VA audiology examination in December 2015.  The Veteran reported that he had no effects of his hearing loss on ordinary conditions of life.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
55
65
43
LEFT
15
35
65
65
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The examiner commented that there was no significant change in hearing thresholds or word recognition scores in either ear since the hearing loss was last evaluated in August 2014.

Considering the results of the December 2015 examination under Table VI, the Veteran had level I hearing on both sides.  Neither ear showed an exceptional pattern of hearing impairment.  Under Table VII, a Roman numeral I is assigned for both ears, which corresponds to a 0 percent evaluation. 

In reviewing the evidence, there is no basis for assigning a compensable rating.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann. 

Under a mechanical application of the rating schedule, a rating higher than 0 percent is not warranted for bilateral hearing loss.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  Extraschedular Rating

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has reported difficulty hearing with background noise, and having trouble hearing the television and voices over the telephone.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing with background noise and while watching television or on the telephone, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

The record shows no frequent periods of hospitalization due to hearing loss.  As for marked interference with employment, as noted, the Veteran stated that he has trouble with background noise and hearing over the telephone.  However, there is no evidence that this has markedly interfered with his employment during the course of the appeal.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 0 percent rating assigned for the Veteran's hearing loss is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Entitlement to a rating higher than 0 percent for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


